            Case 1:20-cv-00648-WMR Document 16 Filed 04/17/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

ALL SAINTS-ST. LUKES
EPISCOPAL HOME FOR THE
RETIRED, INC.,

                Plaintiff,                     CASE NO.: 1:20-cv-00648-WMR

v.

ESCO TECHNOLOGIES, LLC,
STELLAR PRIVATE CABLE
SYSTEMS, INC. and SENTRICS,
INC.,

                Defendants.


 ORDER GRANTING PLAINTIFF’S MOTION FOR AN EXTENSION OF
TIME FOR DEFENDANTS STELLAR PRIVATE CABLE SYSTEMS, INC.
    AND SENTRICS, INC. TO ANSWER OR FILE A RESPONSIVE
                         PLEADING

       Plaintiff moved this Court to grant Defendants Stellar Private Cable Systems,

Inc. and Sentrics, Inc. (“Defendants”) a 30-day extension of time in which to file

their answers or responsive pleadings. See Pl.’s Mot. for an Extension of Time for

Defs. Stellar Private Cable Systems, Inc. and Sentrics, Inc. to Answer or File a Resp.

Pleading (“Motion”). Plaintiff asks the Court to grant Defendants this extension to

aid in ongoing settlement negotiations between Plaintiff and Defendants. For the

reasons laid out in Plaintiff’s Motion and for good cause shown,



                                           7
8732388.1
            Case 1:20-cv-00648-WMR Document 16 Filed 04/17/20 Page 2 of 2



        IT IS NOW HEREBY ORDERED: Defendants Stellar Private Cable

Systems, Inc. and Sentrics, Inc. shall have up to and through Wednesday, May 20,

2020 to answer or file responsive pleadings.

        SO ORDERED this 17th day of April, 2020.



                                       __________________________________
                                       WILLIAM M. RAY, II
                                       UNITED STATES DISTRICT JUDGE
Order Prepared and Presented by:

Matthew B. Ames
Georgia Bar No. 015898
Tyler P. Bishop
Georgia Bar No. 566705

BALCH & BINGHAM LLP
30 Ivan Allen Jr. Blvd. N.W.
Suite 700
Atlanta, GA 30308
Telephone: (404) 261-6020
Facsimile: (404) 261-3656

Attorneys for Plaintiff




                                          8
8732388.1
